SUMMARY ORDER
Defendant-appellant appeals from the judgment of conviction in the District Court, following his guilty plea to conspiracy with intent to distribute a controlled substance in violation of 21 U.S.C. § 846. He was sentenced principally to a term of 135 months’ incarceration. Defendant-appellant argues that the sentence imposed on him was unreasonable because it is longer than necessary to serve the purposes of 18 U.S.C. § 3553(a)(2). We assume the parties’ familiarity with the facts and procedural history of the case.
We review the imposition of a sentence for procedural and substantive reasonableness. United States v. Crosby, 397 F.3d 103, 114 (2d Cir.2005). We also conclude that the sentenced imposed on defendant-appellant is not unreasonably long.
The judgment of the District Court is AFFIRMED.